Citation Nr: 1301279	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  04-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ear disability, claimed as a chronic infection.

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches, prior to May 26, 2011.

4.  Entitlement to a disability rating in excess of 30 percent for migraine headaches, from May 26, 2011.

5.  Entitlement to a disability rating in excess of 20 percent for residuals of cold injuries of the right foot, prior to May 26, 2011.

6.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injuries of the right foot, from May 26, 2011. 

7.  Entitlement to a disability rating in excess of 20 percent for residuals of cold injuries of the left foot, prior to May 26, 2011.

8.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injuries of the left foot, from May 26, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 through September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in March 2003, which denied service connection for bilateral hearing loss and a right ear disorder; in July 2006, which denied higher disability ratings for cold injury residuals in his feet; and in February 2008, which granted service connection for migraine headaches, effective March 27, 2002, and assigned a 10 percent initial disability rating.

The Veteran testified before the undersigned Veterans Law Judge during Board hearings held in April 2009 and June 2010.  Transcripts of those proceedings are associated with the claims file.

This appeal also initially included the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, dysthymia, and schizoaffective disorder.  Ultimately, that claim was granted fully by a September 2012 rating decision which granted service connection for a mood disorder, effective March 27, 2002, and assigned a 30 percent initial disability rating.  VA has not received any notice from the Veteran indicating dissatisfaction with the effective date for service connection or with the assigned initial disability rating.  As such, this issue does not remain on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has mild high frequency sensorineural hearing loss in his right ear, but does not have sensorineural hearing loss in his left ear which meets the criteria for a hearing loss disability for VA purposes.

3.  The Veteran's right ear sensorineural hearing loss is unrelated to a disease or injury of service origin, including acoustic trauma sustained therein.

4.  The Veteran does not have a current right ear disability, other than mild high frequency sensorineural hearing loss.

5.  Prior to June 24, 2010, the Veteran's migraine headaches were manifested by non-prostrating attacks occurring as often as five times a week.

6.  From June 24, 2010, the Veteran's migraine headaches have been manifested by prostrating attacks occurring as often as twice per week and one or two absences from work; however, has not resulted in inability to maintain employment or severe economic inadaptability.

7.  Prior to May 26, 2011, the cold injury residuals in the Veteran's feet were manifested by sensitivity to cold and osteoarthritis of the first, fourth, and fifth toes of both feet shown on x-rays.

8.  From May 26, 2011, the cold injury residuals in the Veteran's feet were manifested by ongoing sensitivity to cold and osteoarthritis of the first, fourth, and fifth toes of both feet, as well as numbness, arthralgia, toenail abnormalities, and hyperhidrosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2012).

3.  The criteria for service connection for a right ear disability, claimed as a chronic infection, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).

4.  The criteria for an initial disability rating in excess of 10 percent for migraine headaches, prior to June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012).

5.  The criteria for a disability rating of 30 percent, and no more, for migraine headaches, from June 24, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012).

6.  The criteria for a disability rating in excess of 30 percent for migraine headaches, from June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012).

7.  The criteria for a disability rating in excess of 20 percent for residuals of cold injuries of the right foot, prior to May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

8.  The criteria for a disability rating in excess of 30 percent for residuals of cold injuries of the right foot, from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

9.  The criteria for a disability rating in excess of 20 percent for residuals of cold injuries of the left foot, prior to May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

10.  The criteria for a disability rating in excess of 30 percent for residuals of cold injuries of the left foot, from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding his claims for service connection for bilateral hearing loss and a right ear disability, the Veteran was never provided with the notice prescribed above.  In that regard, the Board points out that any VCAA notice error is presumed to be prejudicial, and it is VA's burden to rebut the presumption.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  Although, as discussed below, notice was sent to the Veteran in connection with the other issues on appeal, the Board also notes that where VCAA notice identifies several issues claimed by the appellant but omits one or more other issues, that notice is inadequate with respect to the issues not identified.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Notwithstanding the same, the Board does not find that the Veteran has been prejudiced by VA's notice failure.  In that regard, the Veteran has had ample opportunity to participate meaningfully in the development and adjudication of his claims.  Toward that end, he has, through the assistance of his appointed representative, provided testimony at two different Board hearings regarding his hearing loss and right ear disability.  Indeed, the Veteran has demonstrated an understanding of the evidence necessary to substantiate his service connection claims, as he has alleged that his hearing loss and right ear hearing disability began during his active duty service.  In view of the foregoing, the Board finds that the Veteran has not been prejudiced by VA's failure to notify him as to the elements of service connection and as to the evidence necessary to substantiate his claim.  

Regarding his claim for a higher initial disability rating for migraine headaches, an August 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim.  This letter also notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  Dingess, 19 Vet. App. at 491.  Although this letter was mailed after the RO's February 2008 initial adjudication of the Veteran's claim for service connection for migraine headaches, the Veteran's claim for a higher rating for his service-connected migraine headaches was subsequently readjudicated in a March 2009 statement of the case.  Hence, although the August 2008 letter was untimely, the Veteran was not prejudiced by the timing of that letter, as he was given a reasonable opportunity to respond before his claim was readjudicated.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect). 

Regarding his claims for higher disability ratings for cold injury residuals in his feet, an August 2004 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The Board notes, however, that the August 2004 letter did not notify the Veteran as to how a disability rating and an effective date for the award of benefits are assigned.  See Dingess, 19 Vet. App. 473.  Such notice was provided in a separate March 2006 letter that was provided to the Veteran prior to readjudication of the Veteran's rating claims in a Substantive Statement of the Case that was mailed in August 2007.  Hence, while some of the notice was provided after the initial rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, VA treatment records, identified and relevant private treatment records, claims submissions, and lay statements submitted by the Veteran have been associated with the record.  VA examinations to assess the nature and severity of the Veteran's disabilities were performed in June 2002, June 2004, June 2005, April 2006, February 2010, April 2011, and May 2011.  An addendum to the May 2011 report was also obtained in June 2012, the report of which is also associated with the record.  The Board finds that these examinations and addendum report, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

A.  Bilateral Hearing Loss

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the post-service treatment records show that the Veteran has current right ear hearing loss that meets the regulatory threshold under 38 C.F.R. § 3.385.  To the extent that the Veteran has sustained left ear hearing loss, the evidence shows that such hearing loss does not meet the threshold requirement under 38 C.F.R. § 3.385, and hence, is not a disability for VA compensation purposes.  In that regard, audiometric testing performed during a June 2002 VA examination revealed the following pure tone thresholds, expressed in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
40
LEFT
20
20
25
30
35

Speech discrimination testing at that time showed speech recognition of 98 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss in the right ear at 4000 Hertz.  Although, as noted above, the audiometric findings do not meet the requirements under 38 C.F.R. § 3.385, the examiner nonetheless diagnosed mild sensorineural hearing loss also in the left ear, from 2000 through 4000 Hertz.

Audiometric testing performed during VA treatment the following month, in July 2002, revealed the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
40
LEFT
20
25
25
30
30

Speech discrimination testing performed at that time revealed speech recognition of 96 percent in the right ear and 94 percent in the left ear.

During an April 2011 VA examination, the Veteran demonstrated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
5
15
15
25
35

Speech discrimination testing performed at that time revealed speech recognition of 100 percent in each ear.

As the above evidence does not show disabling hearing loss in the left ear under 38 C.F.R. § 3.385, the Board must deny the Veteran's claim for service connection for hearing loss in that ear.  With regard, to the right ear, where the evidence above demonstrates a current hearing loss disability which meets the statutory threshold under 38 C.F.R. § 3.385, the disposition of the Veteran's claim for service connection for right ear hearing loss turns upon the question of whether that hearing loss is etiologically related to his active duty service.

During his June 2002 and April 2011 VA examinations and in his April 2009 Board hearing testimony, the Veteran reported in-service noise exposure from gunfire and tanks.  During his April 2009 Board hearing, the Veteran testified that he first noticed that he was having hearing loss during basic training in 1974.  He recalled that he was sometimes, but not always, issued ear plugs during gunfire training.  He stated that he sought treatment during service for hearing loss; but was simply told to use ear plugs.

Consistent with the Veteran's reported in-service acoustic trauma, the Veteran's Enlisted Qualification Record shows that the Veteran's military occupational specialty (MOS) was as an Infantry Indirect Fire Crewman.  His DD Form 214 also reflects that he received training as a sharpshooter and was decorated for distinction as an M16 sharpshooter.  Based upon the Veteran's service records, the Board finds that the character of his service is consistent with in-service acoustic trauma.  Nonetheless, the evidence does not show that the Veteran's right ear hearing loss was incurred during service or has resulted from his in-service acoustic trauma.  As such, the Veteran is not entitled to service connection for right ear hearing loss.

Contrary to the Veteran's hearing testimony that he first noticed hearing loss during service and received in-service treatment, his service treatment records are completely silent for any subjective complaints or medical treatment of any hearing loss.  Moreover, the objective evidence contained in the service treatment records does not indicate any in-service hearing loss.  During his July 1976 separation examination, the Veteran expressly denied having any hearing loss or other ear problems.  Audiometric testing performed at that time indicated essentially normal hearing, as expressed in the following pure tone thresholds for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
5

The report from the aforementioned June 2002 VA examination does not express any opinion as to the cause or time of onset of the Veteran's sensorineural hearing loss.  VA treatment records from March 2002 through June 2010 indicate that the Veteran also underwent audiometric tests in July 2002 (the findings of which are noted above), January 2005, and June 2005 which revealed mild sensorineural hearing loss.  These records, however, also do not provide any opinions as to the etiology of the diagnosed hearing loss.

Following review of the claims file and audiometric testing performed at the April 2011 VA examination, the VA examiner determined that the Veteran's hearing loss was less likely than not a result of in-service noise exposure.  In support of this conclusion, the examiner noted that the Veteran's hearing appeared to be within normal limits during his active duty service.

In May 2011, VA obtained an additional examination and etiology opinion from an otolaryngologist.  An examination of the ears at that time revealed normal external and auditory canals and normal tympanic membranes.  The examiner diagnosed high frequency sensorineural hearing loss which was related to presbycusis (age-related hearing loss) and opined that it was less likely than not that the Veteran's sensorineural hearing loss was related to in-service acoustic trauma or other in-service event.

Other than the Veteran's assertions, the only etiology opinions provided as to the Veteran's hearing loss are the negative opinions expressed in the April 2011 and May 2011 VA examination reports.  The examiners' conclusions appear to rely largely upon the apparent absence of any hearing loss during the Veteran's active duty service; factual findings that are consistent with the record.  As the negative opinions provided in the April 2011 and May 2011 reports are supported by sound basis and reasoning that is consistent with the evidence in the record, those opinions should be afforded full probative weight.

The VA examiners' negative opinions are not contradicted by any other opinions given by a medical professional; however, they are contradicted by the Veteran's assertion that he first experienced hearing loss during basic training.

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In view of the foregoing law, the Veteran is certainly competent to provide a probative statement as to the onset and duration of his hearing loss.  Under the foregoing law, the Veteran may certainly offer probative statements as to the onset, continuation, and duration of his hearing loss.  Nonetheless, in the absence of any medical training or experience, he is still not competent to render an opinion as to the complex question of whether his current hearing loss is etiologically related to his in-service acoustic trauma.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Hearing loss is a disability that is susceptible to many causes.  As a lay person, the Veteran lacks the expertise to render an etiologically opinion.  Thus, more probative weight is placed on the opinions proffered by the VA examiners, who are trained medical professionals who examined the Veteran, obtained a report of his history, and reviewed pertinent service and post-service treatment records.

To the extent that the Veteran may be alleging continuity of right ear hearing loss since service, the Board does not find that such assertions are credible.  As discussed above, the service treatment records do not support the Veteran's claim that he first experienced hearing loss during service.  In fact, the July 1976 separation examination report shows that the Veteran's hearing was within normal limits at the time of his separation from service and he specifically denied hearing or ear trouble at that time.  Post-service treatment records do not mention any history of hearing loss until the Veteran's May 2002 claim for service connection, at which time, the Veteran simply asserted entitlement to service connection.  Indeed, the earliest treatment record relevant to evaluation and treatment of hearing loss is the June 2002 VA examination report which initially revealed mild sensorineural hearing loss.  This medical history is contrary to the Veteran's allegation of onset during service and subsequent continuity of hearing loss and casts grave doubt as to the credibility of the Veteran's lay assertions and testimony relating to hearing loss.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

B.  Right Ear Disability, Claimed as Chronic Infection

In support of his claim for service connection for a right ear disability, the Veteran testified during his April 2009 Board hearing that he first received treatment for his right ear in 1975.  Although the Veteran has claimed his right ear disability as being a chronic infection, he acknowledged that service physicians did not note any specific infection in his ear.   Interestingly, by the Veteran's own testimony, his right ear problems ultimately resolved on its own during service.

The service treatment records show that the Veteran was treated on one occasion for an infection in his left ear in February 1976.  Nonetheless, the service records do not show any complaints relating to the Veteran's right ear, nor is there any evidence of any objective findings in the right ear.  As noted above, the Veteran expressly denied having any ear problems during his July 1976 separation examination.

Post-service VA treatment records dated from March 2002 through March 2004 reflect frequent subjective complaints of right ear pain.  These records, however, do not indicate any objective findings of an actual infection or other diagnosis.

During a June 2004 VA examination, which was performed in conjunction with a review of the claims file, the Veteran reported occasional pain in his ears with intermittent discharge.  An examination of the ears revealed scant scabbing on the external canal from self-inflicted trauma from a Q-tip.  The tympanic membranes were normal.  Overall, the examiner did not find any evidence of chronic middle ear infections or other findings to suggest any ongoing ear disease that was related to service.

During a January 2005 VA evaluation and treatment, the Veteran reported a history of right ear pain, popping, and drainage that was accompanied by ringing in that ear.  An examination of the ears once again revealed clear ear canals and intact tympanic membranes.

Subsequent VA treatment records through June 2010 indicate sporadic complaints of right ear pain that may have been associated with temperomandibular joint pain.  Nonetheless, these records also do not reflect any positive objective findings in the right ear.

During a May 2011 VA otolaryngology examination, the Veteran apparently made "a number of vague complaints" which included tinnitus, intermittent drainage from the right ear, migraines, sensitivity to loud noises, and sensitivity to air conditioning.  A repeat otoscopic examination revealed normal external and auditory canals and normal tympanic membranes; in fact, the examiner noted that the tympanic membranes had a "pristine" appearance.  Overall, the examiner concurred that there was no evidence of an actual right ear condition.

Overall, the Veteran's service treatment records do not show that the Veteran had a right ear condition during service.  Similarly, post-service treatment records and repeated VA examinations did not indicate any objective findings that are indicative of a current right ear disorder, much less an actual diagnosis of a current right ear condition.  Indeed, to the extent that the Veteran has offered probative assertions as to the occurrence of a right ear infection during service, he has even acknowledged that the right ear disorder ultimately resolved during service.  Accordingly, the Veteran is not entitled to service connection for a right ear disability, to include chronic infections.

As noted above, the post-service treatment records since 2002 show that the Veteran has reported ongoing right ear pain.  Nonetheless, the Board points out that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, in the absence of an actual diagnosis of a right ear disorder, the Veteran's reported pain does not constitute a disability that may be service-connected.

The preponderance of the evidence is also against the Veteran's claim of service connection for a right ear disability, claimed as chronic infection, and this claim must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable as to this issue because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

A.  Migraines, prior to and on and after May 26, 2011

As noted above, the RO's February 2008 rating decision granted service connection for migraine headaches, effective March 27, 2002, and assigned an initial disability rating of 10 percent pursuant to 38 C.F.R. § 4.124a,  Diagnostic Code (DC) 8100.  The Veteran has appealed the assigned initial disability rating; however, has not indicated any dissatisfaction with the effective date for service connection.

Under DC 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are assigned a 10 percent disability rating.  A 30 percent disability rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A schedular maximum 50 percent disability rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Although the Veteran has not urged the application of any other specific rating criteria for his migraine headaches, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board finds that there are no other criteria that may be applied in rating the Veteran's migraines.

During a June 2002 VA examination, the Veteran reported headaches that occurred five days per week, lasting from eight to 10 minutes per occurrence.  According to the Veteran, his headaches were accompanied by numbness in the right side of his face and scalp, decreased hearing and tinnitus in his right ear, blurred vision, and photophobia.  He specifically denied any associated nausea or vomiting and also stated that his headaches were not incapacitating and relieved by medications and rest.

VA treatment records dated through June 2004 reflect ongoing complaints of migraine headaches.  Nonetheless, these records do not indicate the occurrence of any prostrating attacks.

During a June 2004 VA examination, the Veteran reported the occurrence of daily headaches.  Despite the frequency of his headaches, he continued to report that he was able to function normally through his headaches and associated symptoms.

Subsequent VA treatment records through June 2010 also reflect ongoing complaints of migraine headaches but do not indicate the occurrence of any prostrating episodes.  Although VA treatment records dated April 2005 and June 2007 note that the Veteran also reported a history of seizures, there is no evidence anywhere in the claims file which substantiates the occurrence of any seizures.  Moreover, the VA treatment records do not express any opinions relating the Veteran's reported seizures to his migraine headaches.

During a June 2010 video conference hearing, the Veteran reported ongoing headaches, accompanied by dizziness, ringing in his ears, hardness in his throat, numbness in the right side of his face, and sensitivity to loud noises, light, and cold temperatures.  According to him, his headaches caused him to perform his work duties more slowly and to miss three or four days of work per month.

The foregoing evidence does not indicate the occurrence of any prostrating attacks prior to the Veteran's June 2010 hearing testimony.  Accordingly, the Veteran is not entitled to a higher disability rating for migraines under DC 8100 prior to that time.  As noted above, however, the Veteran testified during the June 2010 hearing that he was missing three or four days of work per month due to his headaches.  Construing the Veteran's testimony that he missed three or four days of work per month as alleging that he experienced three or four prostrating attacks per month, the Board finds that the Veteran is entitled to a 30 percent disability rating, but no more, from the date of his video conference hearing, June 24, 2010.  In that regard, the evidence supports the finding that the Veteran was experiencing prostrating attacks on a monthly basis.  Nonetheless, there is no evidence that such attacks were productive of severe economic inadaptability, as the Veteran related that he was still able to maintain employment.

In short, the overall evidence does not support the assignment of a rating higher than 10 percent for the Veteran's migraine headaches prior to June 24, 2010; however, does support the assignment of a 30 percent rating from June 24, 2010.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a higher evaluation is warranted on and after June 24, 2010.

In this regard, during the Veteran's VA examination, held on May 26, 2011, the Veteran reported bitemporal headaches precipitated by cold air and loud noise, occurring two or three times per day, and  rated in severity as being eight out nine out of 10.  He reported the duration of his headaches as being a couple of hours until he took medication.  According to the Veteran, flare-ups consisted of pain, weakness, fatigue, and the need to sit and relax.  He reported that he was still working at the Temple VA medical center in laundry service, but stated that he was missing one or two days of work a week due to his headaches.

Based upon the foregoing, the Veteran is not entitled to a disability rating higher than 30 percent for migraine headaches, under DC 8100, from June 2010.  In that regard, the evidence shows that the Veteran's migraines have caused him to miss one or two days of work per week (or four to eight days per month).  Nonetheless, the Veteran has continued to report that he remains employed despite his migraine symptoms.  As such, and given the VA examiner's conclusions, the greater weight of the evidence still does not indicate that the Veteran's migraine attacks have resulted in severe economic inadaptability.

In short, the overall evidence does not support the assignment of a rating higher than 30 percent for the Veteran's migraine headaches from June 24, 2010.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

In closing, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraines are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraines with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his headaches.

B.  Cold Injury Residuals of the Feet, prior to May 26, 2011

For the period before May 26, 2011, the Veteran's cold injury residuals in his right and left feet were rated as being 20 percent disabling for each foot, pursuant to 38 C.F.R. § 4.104, DC 7122.

Under DC 7122, cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) is assigned a 20 percent disability rating.  A maximum schedular 30 percent disability rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

Under Note (1) of DC 7122, manifestations such as amputation of the fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy must be rated separately under other diagnostic codes.  Other disabilities that have been diagnosed as being residual effects of cold injuries, such as Reynaud's phenomenon, muscle atrophy, etc. must also be separately rated, unless they are used to support a rating under DC 7122.  Note (2) provides that each affected part (e.g., hand, foot, ear, nose, etc.) must be rated separately and combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.

During a June 2005 VA examination, the Veteran reported numbness and tingling, sensitivity to cold, and recurrent fungal infections in both feet.  During the examination, the Veteran was able to ambulate without difficulty.  No skin discoloration, edema, atrophy, abnormal skin texture, ulceration, or abnormal hair growth was noted in either foot.  The toenails on both feet were essentially normal.  The feet were warm and moist with evidence of chronic tinea pedis.  Neurological examination revealed diminished reflexes, however, no evidence of sensory or motor deficits.  An orthopedic examination of the feet revealed essentially normal findings with full motion of the feet and ankles.  Vascular examination revealed normal peripheral pulses without evidence of Raynaud's phenomenon.  X-rays of the feet revealed degenerative joint disease of the first, fourth, and fifth toes of both feet.  Although no etiology opinion as to the degenerative joint disease was given at that time, the Board notes that a later May 2011 VA examination opines that the osteoarthritis in the Veteran's feet were manifestations of the Veteran's cold injuries.  Concerning the neurological findings, the examiner diagnosed peripheral neuropathies of both feet that were felt to be secondary to diabetes mellitus, type II.  With regard to the Veteran's cold injuries, the examiner opined that the Veteran did not have a current disease that was attributable to his history of in-service cold exposure.

During VA treatment in February 2006, the Veteran reported sensitivity to cold and stated that he believed that he had poor circulation because his legs were "not working very well."  The examining physician noted, however, that he had seen the Veteran's feet a few days before and did not see any inflammation or acute condition at that time.  Nonetheless, the physician re-examined the feet and noted once again that he did not see any evidence of ulceration, infection, dermatomycosis, kyperkeratosis, or abnormalities of the toenails.  Vascular function in the feet was normal.  Although the treating VA physician noted that the Veteran was limping during the examination with apparent neurological deficits, he did not indicate whether the neurological deficits were related to the Veteran's cold injuries or to his diabetic neuropathies. 

During an April 2006 VA examination, the Veteran reported symptoms of cold sensitivity, paresthesias and numbness from his knees down, recurrent fungal infections, disturbances of nail growth, edema, changes in skin color, stiffness in his ankle joints, and excessive sweating.  He stated that the pain in his legs from the knee and down was constant, sharp, burning, and rated as a nine out of 10 in severity.  Occupationally, he stated that he had been unemployed since September 2002; however, it is unclear as to whether the Veteran attributed his unemployment to his reported cold injury residuals.  During the examination, the Veteran continued to demonstrate an antalgic gait.  Despite the Veteran's subjectively reported symptoms, an examination of the skin on his legs and feet was normal except for small brown macules that were consistent with a diabetic dermopathy of the skin.  Consistent with the prior examinations and treatment, there was no edema or atrophy, no evidence of fungus infections, and normal temperature.  Also, the feet were dry and the skin was smooth and free of ulcerations.  Hair growth over the feet was also normal and no abnormalities were seen in the toenails.  Tinea pedis was noted in the fifth web space of both feet.  Neurologically, the Veteran demonstrated decreased vibratory sensation and light filament sensation over a stocking glove distribution.  Motor strength was equal bilaterally, but slightly diminished.  A vascular examination revealed essentially normal findings in the feet without evidence of Raynaud's phenomenon.  Orthopedic examination revealed tenderness in the right ankle, medial malleolus, and in the first toe of the left foot.  Dorsiflexion and plantar flexion was reduced in both feet, measured to 10 degrees and 25 degrees respectively in both feet.  X-rays of the ankles revealed small plantar and posterior calcaneal spurs.  Small calcifications in the Achilles were also seen in the right ankle, and these were felt to be related to remote trauma.

Overall, the examiner determined that the residuals from the Veteran's cold injury were manifested primarily by intolerance to cold temperatures.  The examiner concluded further that the majority of the subjectively reported and objectively observed symptoms are consistent with non-service-connected diabetic peripheral neuropathy that the examiner felt was the greatest limiting factor in the Veteran's unemployability.

The Veteran returned for VA treatment in July 2006, complaining of ongoing pain and numbness from below his knees and into his feet.  He reported that his legs had given out a few days ago and that he now used a cane for ambulating.  A physical examination once again revealed normal vascular findings with full muscle strength while neurological examination was also unchanged, revealing ongoing loss of sensation bilaterally upon nylon filament testing.  The treating physician noted that the Veteran walked with a limping gait and demonstrated mechanically unstable feet with severe bilateral pronation.  The physician diagnosed hallux rigidus in both feet; however, did not indicate whether these findings were manifested residuals of the Veteran's cold injuries.

In July 2009, the Veteran underwent cheilectomy on his left foot to correct hallux limitus in his left great toe.  Post-surgical records from October 2009 indicate that the Veteran returned to work at that time.

During a February 2010 VA examination, which was performed in conjunction with a claims file review, the examiner concluded that neither the service-connected cold injury residuals in his left foot, nor the non-service-connected diabetic peripheral neuropathy, were related to the Veteran's hallux rigidus.  Citing medical literature, the examiner concluded that hallux rigidus is not known to be caused by cold injuries or diabetic neuropathy.  Thus, the examiner concluded that the Veteran's hallux rigidus was a completely different entity from his cold injury and hence was not etiologically related to the cold injury.

In view of the foregoing, the Veteran is not entitled to a disability rating higher than 20 percent for cold injury residuals in either foot prior to May 26, 2011.  In that regard, the evidence shows that during that period the Veteran's cold injury residuals were manifested by cold sensitivity and osteoarthritis of the feet.  Despite the symptomatology reported by the Veteran during treatment and examination, repeated physical examination of the Veteran's feet and legs did not reveal any evidence of skin discoloration, edema, atrophy, abnormal skin texture, ulceration, abnormal hair growth, or toenail abnormalities.  In the absence of any positive objective findings on examination, the Board affords greater probative weight to the findings expressed in the Veteran's treatment records and VA examination reports than it does to the symptoms subjectively reported by the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Although neurological evaluations have repeatedly revealed the presence of diminished sensation in a stocking glovelike distribution, the record shows that the Veteran's treating physicians and VA examiners concur that such findings are attributable to peripheral neuropathies secondary to the Veteran's non-service-connected diabetes mellitus, type II.  Also, orthopedic examinations revealed loss of dorsiflexion and plantar flexion of both feet with x-rays indicating degenerative joint disease of the toes in each feet.  Nonetheless, there is no indication in the record that these orthopedic findings are manifested residuals of the Veteran's cold injuries.  Finally, the Board also notes that hallux rigidus in the Veteran's left great toe have been determined as being an independent entity that is unrelated to the Veteran's cold injuries.

In relation to the cold injury residuals in the Veteran's feet, the Board has again considered the possible application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board finds that there are no other criteria that may be applied in rating the cold injury residuals in the Veteran's feet.  Moreover, the Veteran's cold injury residuals have not been productive of any related residual effects that warrant consideration of a separate disability rating, as provided under Note 1 of DC 7122.

Once again, in relation to the Veteran's cold injury residuals, the record does not show that, prior to May 26, 2011, the Veteran's cold injury residuals result in such an exceptional disability picture that the available schedular evaluations for the service-connected migraines are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.

Overall, the evidence does not support the assignment of a rating higher than 20 percent for the cold injury residuals in either the right or left foot, prior to May 26, 2011.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


C.  Cold Injury Residuals of the Feet, from May 26, 2011

Since May 26, 2011, the Veteran's cold injury residuals in his right and left feet have been rated as being 30 percent disabling for each foot, also pursuant to DC 7122.  As noted above, the assigned 30 percent rating represents the maximum schedular rating available under DC 7122.

During the Veteran's VA examination, which was performed on May 26, 2011, the Veteran reported pain and numbness in both feet with decreased motion of his left great toe.  He also continued to report sensitivity to cold temperatures, excessive sweating in his feet, intermittent edema, and trouble sleeping due to the symptoms in his feet.  He denied having any Reynaud's phenomenon, chronic pain consistent with causalgia or reflex sympathetic dystrophy, history of fungus infections, scarring, skin breakdown, or changes in skin color or skin thickness.  During a physical examination performed at that time, the Veteran demonstrated an antalgic gait and a residual surgical scar from the July 2009 cheilectomy of the great toe of the left foot.  The great toenails of both feet were slightly dystrophic but without any evidence of infection.  Skin color was normal, there was no edema, temperature was normal, there was no evidence of atrophy, hair growth was normal, and there was no evidence of fungal or other infection.  The feet were dry and of normal skin texture.  A neurological examination revealed decreased sensation in both feet to both monofilament nylon and vibratory sensation.  Range of motion of the left first toe was markedly decreased.  Vascular examination revealed normal peripheral pulses.  There was no evidence of vascular insufficiency or Reynaud's phenomenon.  X-rays of the feet taken in April and July of 2009 were reviewed.

Overall, the examiner opined that the Veteran's cold injury residuals were manifested by arthralgia, numbness, cold sensitivity, nail abnormalities, locally impaired sensation, complaints of hyperhidrosis, and osteoarthritis as shown in radiological studies.  In a June 2012 addendum, the VA examiner who performed the May 2011 examination concurred that left foot hallux rigidus requiring cheilectomy was not caused by or a result of the Veteran's cold injury residuals.

The foregoing evidence shows that, since May 26, 2011, the Veteran's cold injury residuals have been manifested in each foot by multiple symptoms, including cold sensitivity, numbness, arthralgia, abnormalities of the toenails, hyperhidrosis, and osteoarthritis.  Pursuant to DC 7122, a disability rating of 30 percent is appropriate, and as noted above, represents the highest schedular rating that is available under DC 7122.

Although the Board is again mindful that Note (1) of DC 7122 provides that separate ratings are appropriate other disabilities that are attributable to cold injury residuals unless they are used to support an evaluation under diagnostic code 7122.  Here, the constellation of symptoms resulting from the Veteran's cold injury residuals serve as the basis for the 30 percent disability rating assigned under DC 7122.  As such, separate and additional disability ratings for the Veteran's cold sensitivity, numbness, arthralgia, abnormalities of the toenails, hyperhidrosis, and osteoarthritis are not warranted in this case.  Further, and as discussed above, a review of the other criteria under Parts 3 and 4 of Title 38 of the Code of federal Regulations does not indicate any other criteria that are potentially applicable in rating the Veteran's cold injury residuals.

Furthermore, the Board again findings that there is no evidence that the Veteran's cold injury residuals result in such an exceptional disability picture that the available schedular evaluations for the service-connected migraines are inadequate.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disabilities on appeal.

Overall, the evidence does not support the assignment of a rating higher than 30 percent for the cold injury residuals in either the right or left foot, from May 26, 2011.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right ear disability, claimed as a chronic infection, is denied.

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches, prior to June 24, 2010, is denied.

Entitlement to a disability rating of 30 percent, and no more, for migraine headaches, from June 24, 2010, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for residuals of cold injuries of the right foot, prior to May 26, 2011, is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of cold injuries of the right foot, from May 26, 2011, is denied. 

Entitlement to a disability rating in excess of 20 percent for residuals of cold injuries of the left foot, prior to May 26, 2011, is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of cold injuries of the left foot, from May 26, 2011, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


